By the COURT.
BurKet, C. J., Spear, Davis, Si-iaucK, Prioe and Crew, JJ-, concur.
Section 4364-9, Kevised Statutes, imposed a tax on the business of trafficking in any intoxicating liquors, and also on the business of trafficking in spirituous, vinous or malt liquors. The generic term “malt liquors” includes both non-intoxicating and intoxicating malt liquors. The statute was declared to be constitutional in Adler v. Whitbeck, 44 Ohio St., 539, and in Anderson v. Brewster, 44 Ohio St., 576, 581. Tire petition therefore states facts sufficient to warrant the relief prayed for, and the demurrer is overruled and a iier-emptory writ' of mandamus is awarded as prayed.

Peremptory mandamus awarded.